DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 lien 2 calls for “a mooring ball”; claim 9 line 2 calls for “a mooring ball”; it is unclear if and how they are related.
    Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 6488554) in view of any of EP document or Booker et al. or Cotton (EP 2048076 US 4250827, US 5361716).
Re claim 1, Walker discloses a mooring ball system (see Figs. 1-4) comprising: a mooring ball(40); a collar (53) attached to the top of the mooring ball; an extendible/retractable mast (10) attached to the collar, and extending from the top of the mooring ball; a hook (20) attached near or at the top of the mast; a chain (55) attached to the mooring ball; a mooring line (30) attached to the chain; a loop (32) located at one end of the mooring line; and wherein the loop is configured to removeably attach to the hook, and wherein the loop is further configured to be removed from the hook and attached to a watercraft (see Figs. 1-4).  Walker discloses the invention substantially as claimed.  However, Walker does not explicitly state that the extendible/retractable mast is lockable.  EP document, Booker et al. and Cotton all teach lockable extendible/retractable mast (see Fig. 1; see Fig. 2; see Figs. 6-8).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to the extendible/retractable mast lockable as taught by any of EP document or Booker et al. or Cotton since such a modification allows the mast to maintain the desired adjusted length. 
Re claim 9, see discussion of claim 1 above.

Claim(s) 2-4,13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of any of EP document, Booker et al. or Cotton as applied to claim 1,9 above, and further in view of Mansfield (US 2764792).
Walker (as modified above) discloses the invention substantially as claimed.  However, Walker (as modified above) lacks a locking member attached to the hook, the locking member configured to lock the loop in place.  Mansfield teaches a locking member (20, see Fig. 1) attached to the hook (33, see Fig. 1), the locking member configured to lock the loop (29) in place.  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Walker (as modified above) to include a locking member as taught by Mansfield to prevent the mooring line (loop) from becoming accidentally detached. 
Re claim 3, comprising: a key (43 of Mansfield) or combination, the key or combination configured to unlock the locking member.
Re claim 4, see Mansfield, a top end of the hook, a distal end of the hook located away from the mast; a shank opening (41) located at or near the distal end of the hook; a rotatable locking member (20) rotatably attached to the top end of the hook, the rotatable locking member having an opening configured to slide over the distal end of the hook; and a lock (43) with a shank, wherein the shank is configured to slide through the shank opening, thereby locking the loop within the hook when the lock is locked. 
Re claims 13-15, see discussion of claims 2-4 above.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of any of EP document, Booker et al. or Cotton as applied to claim 1 above, and further in view of Petersen (US 1621809).
Walker (as modified above) discloses the invention substantially as claimed.  However, Walker (as modified above) lacks an threaded opening located at the top of the mooring ball and wherein the collar threads are configured to mate the with ball threads to hold the collar in place on the mooring ball.  Petersen teaches a threaded opening (20) located at the top of the mooring ball and wherein the collar (33) threads are configured to mate the with ball threads to hold the collar in place on the mooring ball.  
It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Walker (as modified above) to include a threaded opening located at the top of the mooring ball and wherein the collar threads are configured to mate the with ball threads to hold the collar in place on the mooring ball as taught by Petersen since such a modification is one of numerous ways to attach the collar to the mooring ball.  A threaded connection is easier connect/disconnect than a welded connection.                                                           

Claim(s) 6,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of any of EP document, Booker et al. or Cotton as applied to claim 1,9 above, and further in view of German document (DE 594833).
Walker (as modified above) discloses the invention substantially as claimed.  However, Walker (as modified above) a plurality of adjustable straps configured to attach the collar to the top of a mooring ball.  German document teaches a plurality of adjustable straps (c, Figs. 1-3) configured to attach the collar to the top of a mooring ball.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Walker (as modified above) to include a plurality of adjustable straps configured to attach the collar to the top of a mooring ball as taught by German document since such a modification is one of numerous ways to attach the collar to the mooring ball.  A threaded/strap connection is easier connect/disconnect than a welded connection.                                                           
Re claim 10, see discussion of claim 6 above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
9/1/2022